253 P.3d 1112 (2011)
2011 UT App 119
STATE of Utah, Plaintiff and Appellee,
v.
Roger Fuller COLLINS, Defendant and Appellant.
No. 20100946-CA.
Court of Appeals of Utah.
April 14, 2011.
Samuel P. Chiara and Don M. Torgerson, Price, for Appellant.
Mark L. Shurtleff and Marian Decker, Salt Lake City, for Appellee.
Before Judges ORME, THORNE, and CHRISTIANSEN.

DECISION
PER CURIAM:
¶ 1 Roger Fuller Collins filed a notice of appeal in November 2010. This is before the court on its own motion for summary disposition based on the lack of jurisdiction due to the absence of a final order.
¶ 2 Generally, appeals may be taken only from final orders. See Utah R.App. P. 3; Bradbury v. Valencia, 2000 UT 50, ¶ 9, 5 P.3d 649. If the order appealed is not final, this court lacks jurisdiction and must dismiss the appeal. See Bradbury, 2000 UT 50, ¶ 8, *1113 5 P.3d 649. In a criminal case, the sentence constitutes the final order. See State v. Bowers, 2002 UT 100, ¶ 4, 57 P.3d 1065.
¶ 3 Oddly enough, given how long ago he pleaded guilty, Collins has not been sentenced in the underlying case. As a result, there is no final order from which to appeal, see id., and this court lacks jurisdiction. See Bradbury, 2000 UT 50, ¶ 8, 5 P.3d 649.
¶ 4 Accordingly, this appeal is dismissed without prejudice to the filing of a timely notice of appeal after the entry of a final order.